Appeal by the defendant from a judgment of the County Court, Westchester County (Holdman, J.), rendered May 21, 2010, convicting him of robbery in the first degree, upon his plea of guilty, and sentencing him, as a second felony offender, to a determinate term of imprisonment of eight years, to be followed by a period of five years of postrelease supervision.
Ordered that judgment is modified, on the law, by vacating the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the County Court, Westchester County, for resentencing in accordance herewith.
The People correctly concede that the County Court failed to *1017pronounce sentence in the defendant’s presence in violation of its obligation under CPL 380.20 (see People v Guerrero, 12 NY3d 45, 47 [2009]; People v Sparber, 10 NY3d 457, 472 [2008]). Accordingly, the sentence must be vacated and the matter remitted to the County Court, Westchester County, for resentencing on the conviction of robbery in the first degree in accordance with CPL 380.20 (see People v McGhee, 96 AD3d 786 [2012]; People v Henry, 80 AD3d 625, 626 [2011]). Angiolillo, J.P., Balkin, Austin and Miller, JJ., concur.